                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:15-CR-213-MOC-DSC-7

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                ORDER
                                                          )
 THOMAS SNIFFEN,                                          )
                                                          )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on the Government’s Motion to Seal. (#307). The

Motion to Seal does not comply with Local Civil Rule 6.1, as applied to criminal cases through

Local Rule 49.1.1. Therefore, the Motion to Seal is denied at this time.

                                          ORDER

       IT IS, THEREFORE, ORDERED that the Government’s Motion to Seal (#307) is

DENIED. The Government may refile its motion to seal if it wishes to do so, but the Government

must comply with this Court’s local rules regarding sealing.



                                           Signed: September 3, 2019




                                                1
